                                                                   \ CSOC SDNY
                                                                    DOC lll\lENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DI STRI CT OF NEW YORK
-- - ---------------------- - ----- - ---------x
EMR GRAPHICS LLC,
                                                                    DOC #:
                                                                     DATE F~LED:
                                                                                      i
                                                                                    ~/>1 / I12   I
                           Plaintiff,
                                                                ORDER
      - against -
                                                           19 Civ. 4004
PHIL PARADISE ,

                           Defendant .
-----------------------------------------x
VICTOR MARRERO, United States District Judge.

      Magistrate       Judge Cott ,      to whom this        case was        referred for

pretrial supervision,        having notified the Court that the parties

did not reach an agreement to settle this action, it is hereby

      ORDERED     that within thirty         ( 30)    days     of the date       of this

Order ,   the   parties    shall   submit     to     the   Court      a     proposed Case

Management      Plan   ( form attached) .     The Case Management               Plan must

provide that discovery is to be completed within four months unless

otherwise permitted by the Court.

SO ORDERED.

Dated :      NEW YORK , NEW YORK
             5 March 2020




                                            L~~              U. S.D . J .
UNITED STATES DJSTRICTCOURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X


                                               Plaintiff(s),
                                                                                     Civ. _ _ _ (VM)
                   - against -
                                                                         CIVIL CASE MANAGEMENT PLAN
                                                                            AND SCHEDULING ORDER
                                                Defendant(s).
---------------------------------------------------------------------X
This Scheduling Order and Case Management Plan is adopted in accordance with Fed. R. Civ. P. 16-26(f).

I.       This case (is)(is not) to be tried to a jury: [circle one]

2.       Joinder of additional parties to be accomplished by _ _ _ _ _ __

3.       Amended pleadings may be filed without leave of the Court until _ _ _ _ _ _ _ __

4.       Initial disclosure pursuant to Fed . R. Civ. P. 26(a)(J)to be completed within fourteen (14) days of the date of
         the parties' conference pursuant to Rule 26(f),                        specifically by not later than


5.       All fact discovery is to be completed either:

         a.        Within one hundred twenty ( 120) days of the date of this Order, specifically by not later than
                   _ _ _ _ _ _ _ _ _ _ _ _ ;or

          b.       Within a period exceeding 120 days, with the Court's approval, if the case presents unique
                   complexities or other exceptional circumstances, specifically by not later than _ _ _ _ __

6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the Local
         Ru les of the Southern District of New York. The following interim deadlines may be extended by the parties
         on consent without application to the Court, provided the parties are certain that they can still meet the
         discovery completion date ordered by the Court.

          a.       Initial requests for production of documents to be served by _ _ _ _ _ _ _ _ _ _ __

          b.       Interrogatories to be served by all party by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          c.       Depositions to be completed by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   1.        Unless the parties agree or the Court so orders, depositions are not to be held until all parties
                             have responded to initial requests for document production.

                   ii.       Depositions of all parties shall proceed during the same time.

                   iii.      Unless the parties agree or the Court so orders, non-party depositions shall fo llow party
                             depositions when possible.


                                                                 -1-
        d.       Any additional contemplated discovery activities and the anticipated completion date:




        e.       Requests to Admit to be served no later than _ _ _ _ _ _ _ _ _ _ _ _ __

7.      All expert discovery (ordinarily conducted following the completion of fact discovery) including parties'
        expert reports and depositions, witness lists and identification of documents pursuant to Fed. R. Civ . P.
        26(a)(2), (3) and 35(b), is to be completed by:

        a.       Plaintiff
                        -----------------------------
        b.       Defendant
                           ----------------------------
8.      Contemplated motions:

        a. Plaintiff:
                     ------------------------------
        b.   Defendant:
                        -----------------------------
9.      Following all discovery, all counsel must meet for at least one hour to discuss settlement, such conference to
        be held by not later than _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

10.     Do all parties consent to trial by a Magistrate Judge under 28 U.S.C. § 636(c)?

                          Yes                                No
                                -----                             -----

TO BE COMPLETED BY THE COURT:

11.     The next Case Management Conference is scheduled for _ _ _ _ _ _ _ _ _ _ _ _ __

        In the event the case is to proceed to trial, a finn trial date and the deadline for submission of the Joint Pretrial
Order and related documents shall be scheduled at the pretrial conference following either the completion of all
discovery or the Court's ruling on any dispositive motion.

         The Joint Pretrial Order should be prepared in accordance with Judge Marrero's Individual Practices. If this
action is to be tried before a jury, proposed voir dire and jury instructions shall be filed with the Joint Pretrial Order.
No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.


SO ORDERED:

DATED:           New York, New York



                                                                             VICTOR MARRERO
                                                                                  U.S.D.J.

                                                            -2-
